Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 7, 9, 11, 13, 14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 11, 13, and 16-20  of copending Application No. 17/233,526  (US 20210243518). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7, 9, 11, 13, and 16-20  of copending Application No. 17/233,526  anticipate all of limitations recited in claims 1-5, 7, 9, 11, 13, 14, 16-20 of the present application.   See the corresponding claims listed below.
            Claims in the present application              Claims in the application No. 17/233,526  
                       1-5                                                             1-5 respectively
                          7                                                              7
                          9                                                              9
                        11                                                             11
                   13-14                                                             13
                   16-20                                                             16-20 respectively

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 11, 13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US 20200252708) cited by Applicant.
            Regarding claim 1, Zhu, according to Fig. 28, discloses an acoustic output apparatus (see Fig. 28) comprising: 
            at least one low-frequency acoustic driver (see iron speakers 166, 176 as low-frequency acoustic driver, see paragraph 0195-0196, and claims 21-22) that outputs sound from at least two first sound guiding holes ( see end holes of  tubes 163 and 173 connected to two chambers 160, 170 as two first sound guiding holes); at least one high-frequency acoustic driver (see coil  speakers 169, 178 as high-frequency acoustic driver, paragraphs 0195-0196, and claim 21-22) that outputs sound from at least two second sound guiding holes (see holes of tubes 164, 174 connected to two ear chambers 161 and 171 as the two second sound guiding holes); and a controller (frequency division circuit shown in Figs. 56 and 57 as the controller, paragraphs, 0061, 0200, 0203- 0204) configured to cause the low-frequency acoustic driver (speakers 166, 176 or speakers 306, 308) to output sound in a first frequency range, and cause the high-frequency acoustic driver (speakers 169, 178 or speakers 305,307) to output sound in a second frequency range, wherein the second 
             Regarding claim 5, see paragraph 0068 which discloses the first frequency range includes frequencies below 650 Hz (see low frequency is set as 450HZ which is below 650Hz), and the second frequency range includes frequencies above 1000 Hz ( see high frequency is set as 5000HZ which above 1000Hz).  
             Regarding claim 6,  see paragraph 0063 which discloses the first frequency range and the second frequency range overlap (since crossover frequency of the high frequency and low frequency is set as 4500HZ, and thus the  first frequency range and the second frequency range would also overlap at the at the crossover frequency.
             Regarding claim 7. (Original) The acoustic output apparatus of claim 1, wherein the controller comprising: an electronic frequency division module (see frequency dividing circuit, paragraphs 0061-0065), configured to divide a frequency of a sound source signal (audio signal) to generate a low-frequency signal (see signal used to drive low frequency speaker 306 in Fig. 56) corresponding to the first frequency range (low frequency,  see paragraphs 0061-0065) and a high-frequency signal  (see signal used to drive high frequency speaker 305 in Fig. 56) corresponding to the second frequency range (high frequency, see paragraph 0061-0065); wherein the low-frequency signal drives the at least one low- frequency acoustic driver (see the low-frequency signal drives the at least one low- frequency acoustic driver (speaker 306) to generate sound (see Fig. 56 which discloses the low speaker 306 is driven by low frequency signal to generate sound), 
              Regarding claim 8, see Fig. 57 which discloses the electronic frequency division module comprises at least one of a passive filter, an active filter, an analog filter, or a digital filter (see filter constituted by C1 and L1 or filter constituted by L1 and C2 as show in Fig. 57 for the filter recited in this claim).  
              Regarding claim 9,  see Fig. 56 or 57 which shows the at least one low-frequency acoustic driver includes a first transducer (see speaker 306 or 308 as first transducer), and the at least one high-frequency acoustic driver includes a second transducer (see speaker 305 or 307 as the second transducer); wherein the first transducer (speaker 306 or 308) and the second transducer (speaker 305 or 307) have different frequency response characteristics (see low frequency speaker 306 or 308 would have low response characteristics,  and see high frequency speaker 305 or 307  would have high frequency response characteristics).
             Regarding claim 11, see Fig. 28 which shows a first acoustic route is formed between the at least one low-frequency acoustic driver and the at least two first sound guiding holes (see tubes 163, 173 formed between chambers 160, 170  and the speakers 166, 176 as first acoustic route); a second acoustic route is formed between the at least one high-frequency acoustic driver and the at least two second sound guiding holes (see tubes 164, 174 formed between chambers 161, 171  and the speakers 169, 178 as second acoustic route); and the first acoustic route and the second acoustic route have different frequency selection characteristics (see the tubes 163, 173 as first acoustic route selected for guiding sound from low frequency speakers 166, 176  and see tubes 164, 174 as the second acoustic route for guiding sound from high frequency speakers 169, 178, and thus, the 
             Regarding claim 13, see Fig. 28 which comprising: a supporting structure (see housing for the speakers 166, 169, 176, 178 shown in Fig. 28 as the supporting structure) configured to carry the at least one high-frequency acoustic driver (169, 178) and the at least one low-frequency acoustic driver (166, 176) , so that the at least two first sound guiding holes (end holes of tubes 163, 173) connected to chambers 160, 170) and the at least two second sound guiding holes (end holes of the tubes 164, 174 connected to chambers 161, 171) are positioned away from a user's ear (see the end holes of tubes 163, 164, 173 and 174 are away from the user’s ear).  
                Regarding claim 16, see Fig. 28 which shows the low- frequency acoustic driver (166, 176) is packaged by a casing (see housing to house the speakers as the casing), the casing form a front chamber and a rear chamber of the low-frequency acoustic driver (see chambers in front and back of the speaker 166 and 176 as shown in Fig. 28).   
               Regarding claim 18, see Fig. 28 which shows the high- frequency acoustic driver (speakers 169, 178) is packaged by a casing (see housing to house the speakers as the casing) , the casing form a front chamber and a rear chamber of the high-frequency acoustic driver (see chambers in front and back of the speaker 169 and 178 as shown in Fig. 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200252708)  in view of Karkkainen et al. (US 20130051585), both cited by Applicant.
             Zhu, according to Fig. 28 discloses all of limitation recited in the instant claimed invention (see the 102 rejection applied to claim 1 above) except for the sound output from the at least two first sound guiding hole is in opposite phases.  
             Karkkainen et al., according to Fig. 11, teaches that the sound output from the at least two first sound guiding hole (60a, 60b) can be in opposite phases (180 degree out of phase, paragraphs 0050-0051) for the purpose of diminishing  sound with distance.  
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the  apparatus of Zhu, based in the teaching of the Karkkainen et al. outputting sound from the at least two first sound guiding hole is in opposite phases in order to allow the sound outputs  cancel one to another and thereby to diminish or reduce surrounding sound or sound with distance, and thus a clear sound from sound source  is obtained to the user.
Allowable Subject Matter
Claims 2-4, 12, 14, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 are allowable over the prior art of record.
Claims 2-4, 12, 14, 15, 17, 19  and 21 are allowable over the prior art of record because the prior art of record including US 20200252708 as the closest prior art which  discloses all of limitations of the claimed invention (see the 102 rejection above) except the claimed features below which are identified as the difference between the closest prior art and the claimed invention.

             Claimed features comprising: the acoustic output apparatus of claim 11, wherein the first acoustic route includes an acoustic resistance material, an acoustic impedance of the acoustic resistance is in a range from 5 MKS Rayleigh to 500 MKS Rayleigh, as recited in claim 12.  
             Claimed features comprising: the acoustic output apparatus of claim 13, wherein the at least two second sound guiding holes are located closer to the user's ear than the at least two first sound guiding holes, as recited in claim 14.  
             Claimed features comprising: the acoustic output apparatus of claim 13, wherein the at least two first sound guiding holes and the at least two second sound guiding holes are located on the supporting structure, as recited in claim 15.  
             Claimed features comprising: the acoustic output apparatus of claim 16, wherein the front chamber of the low-frequency acoustic driver is acoustically coupled to one of the at least two first sound guiding holes; the rear chamber is acoustically coupled to another one of the at least two first sound guiding holes, as recited in claim 17.  
              Claimed features comprising: the acoustic output apparatus of claim 18, wherein the front chamber of the high-frequency acoustic driver is acoustically coupled to one of the at least two second sound guiding holes; the rear chamber of the high- frequency acoustic driver is acoustically coupled to another one of the at least two second sound guiding holes, as recited in claim 19.  
              Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that id directed to the claimed featured identified above as the difference between the closest prior art 
                                                               Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which includes a device having a plurality of sound holes or sound tubes to output sound from at least a loudspeaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/THANG V TRAN/Primary Examiner, Art Unit 2688